Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments with respect to claims 1, 6, 10, 15, 16, and 20 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; new prior art is provided below. Previous prior art of Singh has been replace with MELZER in light of the claim amendments.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10, 12-16, 18-22, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siddhantam; Satya Santosh US 20190138165 A1 .
Re claims 1, 10, and 16, Siddhantam teaches 
A method of processing natural language (NL) messages in a server system, said method comprising: 
receiving a first NL message on a chat conversation from a user of a client system, wherein said first NL message is part of said chat conversation in which said user interacts with said chatbot in the form of text constituting NL messages; (a web part in the prior art is a widget, bot agent for chat widget in multiple windows, editable moving windows,  abstract, 0003-0004, 0026, 0027, 0064, 0074-0087, 0097, 0098, 0123 with fig. 13 and fig. 28 and related paragraphs)
forming a first data set pertinent for responding to said first NL message; (message can be a search string for instance element 210…a web part in the prior art is a widget, bot agent for chat widget in multiple windows, editable moving windows, abstract, 0003-0004, 0026, 0027, 0064, 0074-0087, 0097, 0098, 0123 with fig. 13 and fig. 28 and related paragraphs)
constructing a first interactive widget that facilitates examination of said first data set in different views; and (different views… a web part in the prior art is a widget, bot agent for chat widget in multiple windows, editable moving windows,  abstract, 0003-0004, 0026, 0027, 0064, 0074-0087, 0097, 0098, 0123 with fig. 13 and fig. 28 and related paragraphs)
sending for display said first interactive widget to said client system as a response to said first NL message (a web part in the prior art is a widget, bot agent for chat widget in multiple windows, editable moving windows,  abstract, 0003-0004, 0026, 0027, 0064, 0074-0087, 0097, 0098, 0123 with fig. 13 and fig. 28 and related paragraphs), wherein said client system implements a chatbot providing for said conversation and is further operable to: 
receive said first data set and said first interactive widget from said server system; and (server, a web part in the prior art is a widget, bot agent for chat widget in multiple windows, editable moving windows,  abstract, 0003-0004, 0026, 0027, 0064, 0074-0087, 0097, 0098, 0123 with fig. 13 and fig. 28 and related paragraphs)
display said first data set using said first interactive widget on a display screen, (display, a web part in the prior art is a widget, bot agent for chat widget in multiple windows, editable moving windows,  abstract, 0003-0004, 0026, 0027, 0064, 0074-0087, 0097, 0098, 0123 with fig. 13 and fig. 28 and related paragraphs)
While Siddhantam teaches widget modification it fails to teach alteration with respect to preserving the data such as that the visualization changes while keeping data:
after said first data set is displayed using said first interactive widget and provide a plurality of user inputs to said first interactive widget, wherein said first interactive widget, in response to each user input of said plurality of user inputs, displays a corresponding view of a plurality of different views. (MELZER filtered or parsed extraction from entered data into a different view of multiple views with same data, multiple user inputs are entered and now in several views 0099 with fig. 3a-6b)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Siddhantam to incorporate the above claim limitations as taught by MELZER to allow for automated parsing or filtering of user input into two views for widget view and execution view such that key data is extracted and filtered into for an executable view, for instance a user booking a flight with an agent/widget and the executable view is then enabled and populated based on the full 


Re claims 3, 12, and 18, Siddhantam teaches 
Claim 3 (Previously Presented): The method of claim 1, wherein said chat conversation is displayed in a first display area of said display screen and said first interactive widget is displayed in a second display area of said display screen, wherein said second display area is embedded in said first display area.  (element 610 is a chat window and other windows are also embedded… a web part in the prior art is a widget, bot agent for chat widget in multiple windows, editable moving windows,  abstract, 0003-0004, 0026, 0027, 0064, 0074-0087, 0097, 0098, 0123 with fig. 13 and fig. 28 element 610 chat and related paragraphs)


Re claims 4 and 13, Siddhantam teaches 
Claim 4 (Previously Presented): The method of claim 1, further comprising sending for display on said display screen an user interface (element 610 is a chat window and other windows are also embedded… a web part in the prior art is a widget, bot agent for chat widget in multiple windows, editable moving windows,  abstract, 0003-0004, 0026, 0027, 0064, 0074-0087, 0097, 0098, 0123 with fig. 13 and fig. 28 element 610 chat and related paragraphs)


Re claims 5, 14, and 19, Siddhantam teaches 
Claim 5 (Original): The method of claim 4, wherein said chat pane and said interactive pane are displayed in a display unit in non-overlapping display areas.  (element 610 is a chat window and other windows are also embedded… a web part in the prior art is a widget, bot agent for chat widget in multiple windows, editable moving windows,  abstract, 0003-0004, 0026, 0027, 0064, 0074-0087, 0097, 0098, 0123 with fig. 13 and fig. 28 element 610 chat and related paragraphs)


Re claims 6, 15, and 20, Siddhantam fails to teach 
specifying as one user input of said plurality of user inputs to view said same first data set in one corresponding view of said plurality of different views. (MELZER filtered or parsed extraction from entered data into a different view of multiple views with same data, multiple user inputs are entered and now in several views 0099 with fig. 3a-6b)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Siddhantam to incorporate the above claim limitations as taught by MELZER to allow for automated parsing or filtering of user input into two views for widget view and execution view such that key data is extracted and filtered into for an executable view, for instance a user booking a flight with an agent/widget and the executable view is then enabled and populated based on the full conversation of inputs, thereby enhancing the widgets of Siddhantam to at the very least use chats with other views including customizable and moveable thereof.


Re claims 8, 21, and 22, Siddhantam teaches 
Claim 8 (Previously Presented): The method of claim 1, wherein said server system comprises an orchestration server maintaining a plurality (server based modules with varying scripts for widget behavior, as user alter the widget the different scripts are pulled inherently for proper behavior 0004 with 0030-0032)
wherein said orchestration server determines said first data set by executing said orchestration script with said parameter values.  (execution thereof, varying scripts for widget behavior 0004 with 0030-0032)

Re claims 24-26, Siddhantam teaches 
Claim 24 (New): The method of claim 1, wherein said plurality of different views are provided in said first interactive widget without said client system having to receive said first data set again from said server system after said display.  (already within the application once widget is populated, a web part in the prior art is a widget, bot agent for chat widget in multiple windows, editable moving windows,  abstract, 0003-0004, 0026, 0027, 0064, 0074-0087, 0097, 0098, 0123 with fig. 13 and fig. 28 and related paragraphs)
Siddhantam teaches widget modification it fails to teach alteration with respect to preserving the data such as that the visualization changes while keeping data (MELZER filtered or parsed extraction from entered data into a different view of multiple views with same data, multiple user inputs are entered and now in several views 0099 with fig. 3a-6b)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Siddhantam to incorporate the above claim limitations as taught by MELZER to allow for automated parsing or filtering of user input into two views for widget view and execution view such that key data is extracted and filtered into for an executable view, for instance a user booking a flight with an agent/widget and the executable view is then enabled and populated based on the full conversation of inputs, thereby enhancing the widgets of Siddhantam to at the very least use chats with other views including customizable and moveable thereof.

Claims 9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siddhantam; Satya Santosh US 20190138165 A1 (hereinafter Siddhantam) in view of MELZER; Roy S. et al. US 20170279747 A1 (hereinafter MELZER) and further in view of RODGERS; Michael Patrick et al.	US 20160092036 A1 (hereinafter Rodgers)
Re claims 9 and 23, Siddhantam fails to teach 
Claim 9 (Original): The method of claim 8, further comprising: 
receiving a second NL message from said user; 
(Rodgers selecting a script and widget and alteration of parameters thereof 0095-0096 fig.4)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Siddhantam in view of MELZER to incorporate the above claim limitations as taught by Rodgers to allow for varying formats of a widget by a user thereby improving the combination to help a user better view data in their preferred manner as well as the manner that a device can handle e.g. smaller screen.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 02/16/21 has been entered.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singh; Manjeet US 20190268233 A1
	Widgets, charts, GUI
Friend; Benjamin et al. US 20180007081 A1
	Widget, views, agent chat

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571)-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov